Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about October 18, 2000, which, in an action on a promissory note, inter alia, denied defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, with costs.
The motion was properly denied on the ground that it was not made by March 3, 1997, i.e., 60 days after the January 1, 1997 effective date of the amendment to CPLR 3211 (e) requiring a motion to dismiss for lack of personal jurisdiction to be made within 60 days after service of a pleading asserting such a defense, and defendant never sought an extension of time for *254undue hardship (Fleet Bank v Riese, 247 AD2d 276). We have considered defendant’s other arguments, as well as those of his co-signer, co-defendant and co-appellant, and find them unavailing. Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.